.




                                    The Attorney        General     of Texas

    JIM MATTOX
                                                   March 5, 1985
    Attorney General



    Suprsms OoutI BulldIng         EonorableFred J. Agnich              OpinionNo. JM-298
    P. 0. Box 12548                Chairman
    At&In. TX. 78711-2548          Committeeon Enviwnmeatal Affairs     Re: Whether the state of Texas
    51211752501                    Texas Eouse of Relmesentatives       must sell commercial fishing
    Telex Slcm7C1307
    Tslscoplsr 51214759255
                                   P. 0. Box 2910                       licenses to a person residing
                                   Austin,Texas 711769                  in a state which does not offer
                                                                        equivalent licenses to Texts
    714 Jackson. Suite 700                                              residents
    Dallas. TX. 75202-4508
    214i74228944
                                   Dear Representattire
                                                     Agnich:

    4624 Alberta Ave.. SW4 160         You request an Attorney  General's Opinion concerning sectioo
    El Paso, TX. 79805-2793        47.002 of the !?arks and Wildlife Code, which sets fees for a
    SlY533.3484                    commercial fisherman'slicense. It establishes different fees for
                                   Texae residentsand nonresidents.
    “391 Texas. Suite 700
     .ouston. TX. 77002.3111           Your letter providesthe follovinginformation:
    71312295aa6
                                               The state of Arkansas restrictsthe sale of its
                                            commercialfishing licensesto an area in the Red
    i95 Broadway, Sulle 312
    Lubbock, TX. 79401.3479
                                            River here   its south bank 1s the boundary line
    0Wl47-5238                              between Arkaasas aad Texas. In DO other area of
                                            the stnte are Texas residents alloved to fish
                                            commercially. On the other hand, Texas allovs the
    4309 N. Tenth. SuIta S
    McAllm. TX. ml-1685
                                            sale of licenses to Arkansas residents to com-
    512m2.4547                              merciallyfish ia any waters in our aFate.

                                       You ask two q,uestions:
    290 MaIn Plaza, SUIW 4w
    San Antonio. TX. 782052797
    512/2254191
                                               1. 1,s the state of Texas required to sell
                                            reciprclcallicenses to a state that restrictsour
                                            Texas residents?
    AnEqual Opportunity/
    Afll”“atlve   AcMon EmplOyOr               2. Could Texas put a similar restriction on
                                            the sale of commercial liceaaee to the state of
                                            Arkanecw?

                                        Section 47.002 of the Parks and Wildlife Code provides an answer
                                   to your first qumition:




                                                          p. 1340
EonorablcFred J. Agnich - P.tlp2    (JM-298)




             (a) No person may engage la business as a
          cossaercialfishermn unless he has obtained a
          generalcommercialfisherman'slicense.

             (b) The licenoe fee for a general commercial
          fisherman'slicense is $15. Fifty cents of the
          fee may be retaine~iby the issuing agent, except
          an employeeof the department.

              (c) The liceam fee for a nonresidentgeneral
          commercialfishermu's license is the amount that
          a Texas resident :lscharged in the state in which
          the nonresident1s residing for a similar license
          or $25, whichever amouat is the larger. The
          department shall publish a list of nonresident
          fees according to the fees of each state and way
          alter the fee amomts in the list before September
          1 of each year for the remainderof that license
          year. Fifty cent,3of the fee may be retained by
          the issuing agent, except an employee of the
          department.

A "commercial fisherman" 183 defined as "a person who catches fish.
oysters,or other edible aquatic productsfrom the water of this state
for pay or for the purpose of sale. barter, or exchange." Parka and
Wild. Code 547.001(l).

    Sectioa 47.002 provides for the sale of nonresident general
commercial fisherman'sliceoaea for the fee described in subsection
Cc). It does aot authorize the Parka aad Wildlife Department to
refuse a commercialfishermen'slicenseto nonresidentsfor the reason
that their state diacrimi~rates against Texans in the issuance of
c-rcial    fishinglicenses,

    Your second question tsiaea an issue of federal constitutional
law. Nonresidents are protected by the Privileges and Immunities
Clause, article IV, section :!of the United States Conatitutionrwhich
guarantees "the Citixena #J:Eeach State shall be entitled to all
Privilegesand Imnities of Citizens in the several States." In any
state. aonreaidentaare to have the same privilegesand immunitiesas
residents of that state. Baldwin v. Fish and Game CocmPissioaof
Hontaaa, 436 U.S. 371 (1978');Hague v. CIO. 307 U.S. 496 (1939). This
clausehas been interpreted'LOpraveat a state from imposingunreason-
able burdens on citizens oE other states in their pursuit of common
callings within the state. Baldwin v. Fish and Game Commission of
Montana,supra.

     Discriminationbetween residentsand aonresidentsis permissible
 where there is a substantialreason for the differenceof treatment.




                                   p. 1341
RonorableFred J. Agaich -   Pago   3   (Jn-298)




United Building and ConstructionTrades Council of Camden County and
Vicinity v. Mayor and Com;i:ilof the City of Camden, 104 S. Ct. 1020
(1984). The substantial&son must. however, show "that noncitizena
constitute a peculiar source of the evil at which the q tatute is
aimed." Toomer v. Witaell, 334 U.S. 385 (1948). Retaliationagainst
another  state's discriminatory legialatioa does aot provide the
required justification. Austin v. Raw Eampahire. 420 U.S. 656, 668
(1975). Travis v. Yale uptown Manufacturing.Co., 252 U.S. 60. 82
(1920).

      Commercialfishinghas been recognizedas an occupationprotected
by the Privilegesaad IxmanitieaClause. Toomer v. Witaell. supra.
Cf. Baldwin v. Fish and Game Cosxaiaaioa  of  Montana, 436 U.S. 371
(1978) (recreationalbig-iame hunting in Montana is aot a right
protectedby Privilegesand ImmunitiesClause). In Toomer v. Uitsell,
the United States Supreme Court declared unconstitutionala South
Carolinastatutewhich vir,:ually excludednonreaidentafrom commercial
shrimp fishingin South Ca:rolinawaters. Toomer v. Witsell,supra, at
396-97. For each ahrimpb~,at owned by a nonresident.South Carolina
requireda license fee one-hundredtimes that paid by residents. Id.
at   389. The court found no reasonable relationshipbetween rhe
state's alleged purpose of conservation and this discriminatory
statute.   There was no "reasonablerelationshipbetween the danger
representedby non-citizens,as a class, and the severe discrimination
practicedupon them." Id. et 399. Nor did a state's interestin its
wildlife justify its unroaaonableinterferencewith a nonresident's
right to pursue a livelihoodin a state other than his own. Toomer v.
Witsell. 334 U.S. 385 .(19'18).,
                               See also Dobard v. State, 233 S.W.2d
435 (Tex. 1950).

     We conclude,in anawcr to your second question.that Texas may
not discriminateagainst the residentsof other states in the sale of
commercialfishinglicensesunless such discriminationis supportedby
a "substantialreason"as rtequiredby the United States SupremeCourt.
RetaliationagainstArkanassfor apparentdiacriminatioaagainstTexas
residentsdoes not constitutethe requisitereason.

                              SUMMARY

             Section 47.0(12of the Parka and Wildlife Code
          provides for the sale of nonresident general
          commercialfisherman'slicenses for the fees set
          out in subaec!::lon  (c). The Privileges and
          ImmuaitieaClauoe, article IV. section 2 of the
          United States C~oaatitution prohibits Texas from
          discriminatingeSainat residents of other states
          in the sale of ct=rcial fishing licensesunless
          a substantialroeaon supports the discrimination.
          Retaliation agafnat another   atate~for apparent




                                       p. 1342
RonorableFred J. Agnich - I?age4    (JM-298)




         discriminationa@nst   Texas residents does not
         constitutethe requiredsubstantialreason.




                                       JIM    MATTOX
                                       AttorneyGeneral of Texas

TOM GREEN
First AssistantAttorneyGeneral

DAVID R. RICHARDS
ExecutiveAssistantAttorneyGeneral

RICX GILPIN
Chairman,Opinion Committee

Preparedby Susan L. Garrhon &
Jack Carter
AssistantAttorneysGeneral.

APPROVED:
OPINION COMMITTEE

Rick Gilpin.-Chairman
Jon Bible
Susan Garrison
Tony Guillory
Jim Moelliager
JenniferRiggs
Nancy Sutton




                                   p. 1343